Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-24 are allowed.

The present invention is drawn to a thermal cracking feedstock comprising 1-100 wt % renewable isomeric paraffin composition of a total weight of the thermal cracking feedstock, the renewable isomeric paraffin composition containing at least 60 wt  % paraffins of a total weight of the renewable isomeric paraffin composition, wherein of said paraffins, 10-95 wt % are isoparaffins and of said isoparaffins at least 80 wt % are in a range of carbon number C14-C18, and a ratio of a weight percent of isoparaffins with more than three branches to a total wt % amount of the isoparaffins is less than 0.12, and 0-99 wt % of fossil naphtha of the total weight of the thermal cracking feedstock, a sum of wt % amounts of the renewable isomeric paraffin composition and of the fossil naphtha is at least 90 wt % of the total weight of the thermal cracking feedstock.

Subject of instant claims is patentably distinct over Hakola et al. (US 2018/0179458), Hakola et al. (US 2018/0282632), Vermeiren et al. (US 2017/0298280), Bouvart et al. (US 7,838,712), Wing et al. (US 3,944,481), LaPierre et al. (US 4,247,386), Lapinski et al. (US 9,302,960), Sohn et al. (US 2011/0245556), Foley et al. (US 6,407,301), and Aalto et al. (US 9,469,583).  References show the state of the art with respect to thermal feedstocks comprising paraffins and isoparaffins.  None of the references teaches a feedstock comprising isoparaffins in which a ratio of the wt % amount of isoparaffins with more than three branches to the total wt % amount of the isoparaffins is less than 0.12.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        February 10, 2021